UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6275



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:97-
cr-00053-PJM-1; 8:08-cv-00011-PJM)


Submitted:   June 26, 2008                  Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Ronald Jay Tenpas, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon    Emanuel    Elliott     seeks   to    appeal   the    district

court’s order construing his “Motion for Relief Under 28 U.S.C.

§ 2244" as a 28 U.S.C. § 2255 (2000) motion, and dismissing it as

successive.      The order is not appealable unless a circuit justice

or   judge    issues    a   certificate       of   appealability.          28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                  Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                      We have

independently reviewed the record and conclude that Elliott has not

made the requisite showing.          Accordingly, we deny Elliott’s motion

to expedite as moot, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately     presented        in   the

materials      before    the    court   and     argument     would   not    aid      the

decisional process.

                                                                           DISMISSED




                                        - 2 -